Exhibit 10.22

 

ESI EXECUTIVE

DEFERRED BONUS COMPENSATION PLAN

2008 Restatement

 

ARTICLE I

 

Nature and Purpose of Plan

 

1.1     Nature. The Plan was established by the Company, effective March 15,
2000, as an unfunded, non-qualified deferred compensation plan for a select
group of management and highly compensated employees of the Company. The Plan is
hereby restated in its entirety, effective January 1, 2008.

 

1.2          Purposes. The purpose of the Plan is to provide Eligible Employees
with an opportunity to defer all or a portion of their Bonus.

 

ARTICLE II

 

Definitions and Rules of Construction

 

2.1          Definitions. As used in the Plan, the following words and phrases,
when capitalized, have the following meanings:

 

(a)          “Account” means, with respect to a Participant, a bookkeeping
account reflecting the amount of the Participant's Bonus deferred under the Plan
and, where applicable, interest credited on deferred amounts.

 

(b)          “Beneficiary” means the person or persons designated to receive
benefits under the Plan in the event of a Participant's death.

 

(c)          “Board” means the Board of Directors of the Company.

 

(d)          “Bonus” means the annual bonus compensation earned by an Eligible
Employee for a Plan Year under the Bonus Plan.

 

(e)          “Bonus Plan” means, with respect to a calendar year, the annual
incentive bonus plan established by the Company.

 

(f)           “Cash Bonus” means, with respect to an Eligible Employee for a
Plan Year, the portion of the Eligible Employee’s Bonus that is payable in cash
under the terms of the Bonus Plan.

 

(g)          “Code" means the Internal Revenue Code of 1986, as amended from
time to time, and interpretive rules and regulations.



(h)          “Committee” means the committee appointed by the Company pursuant
to Article IV to administer the Plan.

 

(i)          “Company” means ITT Educational Services, Inc.

 

(j)           “Deferred Cash Account” means the Account maintained by the
Company to reflect the amount of Cash Bonus and interest credited to a
Participant's Account pursuant to Section 5.2.

 

(k)          “Deferred Share Account” means the Account maintained by the
Company to reflect the Shares and dividends credited to a Participant's Account
pursuant to Section 5.3.

 

(l)           “Eligible Employee” means an Employee who is (1) a highly
compensated Employee within the meaning of Code section 414(q), and (2)
designated by the compensation committee of the Board pursuant to Article III as
a key management Employee who is eligible to participate in the Plan.

 

(m)         “Employee” means any person employed by ESI as a salaried employee,
who receives compensation from ESI that ESI initially reports on a Federal Wage
and Tax Statement (Form W-2).

 

(n)         “ESI” means the Company and all Related Employers.

 

(o)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and its interpretive rules and regulations.

 

(p)          “Fair Market Value” means, with respect to Shares, the last sale
price on the applicable date (or if there is no reported sale on such date, on
the last preceding date on which any reported sale occurred) of one Share on the
principal exchange on which Shares are listed, or if not listed on any exchange,
on the Nasdaq National Market System or any similar system then in use, or if
Shares are not listed on the Nasdaq National Market System, the mean between the
closing high bid and low asked quotations of one Share on the date in question
as reported by Nasdaq or any similar system then in use, or, if no quotations
are available, the Fair Market Value on such date of one Share as the Board
shall determine.

 

(q)          “Participant” means an Eligible Employee who elects to defer all or
a portion of his Bonus under the Plan.

 

(r)           “Plan” means the ESI Executive Deferred Bonus Compensation Plan,
as set forth in this document, as amended from time to time.

 

(s)           “Plan Year” means the calendar year.

 

(t)           “Related Employer” means any employer that, together with the
Company, is under common control or a member of an affiliated service group, as
determined under

 

2



Code sections 414(b), (c), (m), and (o), except that in applying Code sections
1563(a)(1), (2), and (3) for purposes of determining a controlled group of
corporations under Code section 414(b), the language "at least 50%" will be used
instead of "at least 80%" each place it appears in Code sections 1563(a)(1),
(2), and (3), and in applying §1.414(c)-2 for purposes of determining trades or
business (whether or not incorporated) that are under common control for
purposes of Code section 414(c), "at least 50%" will be used instead of "at
least 80%" each place it appears in §1.414(c)-2.

 

(u)          “Section 409A Standards” means the applicable requirements and
standards for non-qualified deferred compensation plans established by Code
section 409A.

 

(v)          “Separation From Service” means, with respect to a Participant, the
Participant's death, retirement, or other termination of employment with the
Company and all Related Employers. Whether a Separation From Service has
occurred will be determined in accordance with the Section 409A Standards,
including §1.409A-1(h).

 

(w)          “Share” means a share of the $.01 par value common stock of the
Company.

 

(x)          “Specified Employee” has the meaning given in Code section
409A(a)(2)(B)(i). The determination of which individuals are Specified Employees
will be made in accordance with such rules and practices, consistent with the
Section 409A Standards, as are established from time to time by the Board, or
its designee, in its discretion.

 

(y)          “Stock Bonus” means, with respect to an Eligible Employee for a
Plan Year, that portion of the Eligible Employee’s Bonus that is payable in
Shares under the terms of the Bonus Plan.

 

2.2          Rules of Construction. The following rules of construction will
govern in interpreting the Plan:

 

(a)          Words used in the masculine gender will be construed to include the
feminine gender, where appropriate.

 

(b)          Words used in the singular will be construed to include the plural,
where appropriate, and vice versa.

 

(c)          If any provision of the Plan is held to be illegal or invalid for
any reason, that provision shall be deemed to be null and void, but the
invalidation of that provision will not otherwise impair or affect the
Plan.            

 

(d)          The Plan, and all deferral elections under Plan, will be effected,
construed, interpreted, and applied in a manner consistent with Section 409A
Standards. To the extent that any terms of the Plan or a deferral election would
subject any Participant to gross income inclusion, interest, or additional tax
pursuant to Code section 409A, those terms are to that extent superseded by the
applicable Section 409A Standards.           

 

3



 

ARTICLE III

 

Eligibility and Participation

 

3.1          Eligibility. The Plan is intended to be an unfunded plan of
deferred compensation for a select group of management and highly compensated
Employees. An Employee will be an Eligible Employee and thereby eligible for
membership in this Plan only if (1) the Employee is a highly compensated
Employee within the meaning of Code section 414(q); and (2) the Employee is
designated by the compensation committee of the Board as a key management
Employee who is eligible to participate in the Plan.

 

3.2          Participation. An Eligible Employee will become a Participant by
filing an election form in accordance with the provisions of Section 5.1. A
Participant will remain a Participant until the Participant has received all
payments to which the Participant is entitled under the terms of the Plan.

 

ARTICLE IV

 

Plan Administration

 

4.1          The Committee. The Plan will be administered by the ESI Benefit
Plan Administration & Investment Committee.

 

4.2          Authority of the Committee. The Committee has sole discretion to
make all determinations that may be necessary or advisable for the
administration of the Plan, including the discretionary authority to interpret
the provisions of the Plan. All determinations and decisions made by the
Committee pursuant to the provisions of the Plan, and all related orders or
resolutions of the Board, shall be final, conclusive and binding upon all
persons, including the Company, ESI, Participants, and their estates and
beneficiaries.

 

4.3          Section 16 Compliance. It is the intention of the Company that the
Plan and the administration of the Plan comply in all respects with Section
16(b) of the Exchange Act. If any Plan provision, or any aspect of the
administration of the Plan, is found not to be in compliance with Section 16(b)
of the Exchange Act, the provision or administration will be deemed null and
void, and in all events the Plan will be construed in favor of meeting the
requirements of Rule 16b-3 promulgated under the Exchange Act.

 

 

4



ARTICLE V

 

Deferral Elections

 

5.1          Making of Election. Prior to the beginning of each Plan Year, each
Eligible Employee may elect in writing, in the manner and on the form prescribed
by the Committee, to defer payment of all or a portion of the Employee's Cash
Bonus and Stock Bonus attributable to services performed for the Plan Year,
provided that any deferral of Cash Bonus pursuant to this Section must be made
in increments of 25%, and any deferral of Stock Bonus pursuant to this Section
must be made in increments of 25%. An Eligible Employee’s election to defer a
portion of his Bonus for a Plan Year must specify the payment option selected by
the Eligible Employee pursuant to Section 6.1. Any election made by an Eligible
Employee pursuant to this Section 5.1 for a Plan Year will become irrevocable on
the day prior to the first day of the Plan Year.

 

5.2          Deferred Cash Account. A Participant's Deferred Cash Account will
be credited with the Cash Bonus deferred on behalf of the Participant pursuant
to Section 5.1, as of the date the Cash Bonus would have been paid to the
Participant in the absence of a deferral election. Interest will be credited to
each Deferred Cash Account at the rate of six percent (6%) compounded annually.
This assumed interest shall be compounded annually and treated as earned from
the date deferred cash is credited to the Deferred Cash Account to the date of
distribution.

 

5.3          Deferred Share Account. A Participant's Deferred Share Account will
be credited with that number of Shares otherwise payable to the Eligible
Employee pursuant to the Bonus Plan, but deferred under Section 5.1, as of the
date the Shares would have been issued to the Participant in the absence of a
deferral election. A Participant’s Deferred Share Account will also be credited
with cash amounts equal to any cash dividends attributable to the number of
Shares credited to the Participant's Deferred Share Account as of the record
date set by the Board for the payment of dividends. Each January 1 and July 1,
additional Shares will be credited to a Participant's Deferred Share Account
equal to the whole number obtained by dividing the amount of cash credits in the
Participant's Deferred Share Account as of that date by the Fair Market Value of
a Share on that date.

 

5.4          Annual Statement. Within 90 days following the end of each Plan
Year, the Company will provide to each Participant a written statement
reflecting the amount of cash and Shares credited to the Participant's Accounts.

 

ARTICLE VI

 

Payment of Deferred Amounts

 

6.1          Payment Options. In each deferral election that a Participant makes
pursuant to Section 5.1, the Participant will elect a payment option from the
payment options described below. The payment options from which the Participant
may choose are the following:

 

(a)          a lump sum payable within 60 days after the Participant's
Separation From Service; or

 

5



 

(b)          a lump sum payable in January of the calendar year irrevocably
designated by the Participant at the time he files his written election under
Section 5.1, which can be no earlier that the second calendar year after the
year in which the Bonus is determined.

 

If a Participant fails to elect a payment option, the Participant will be deemed
to have elected the payment option specified in paragraph (a) above. In all
cases, payment from a Participant’s Deferred Cash Account will be made in cash,
and payment from a Participant’s Deferred Share Account will be made in Shares,
except for any remaining cash dividends credited to the Deferred Share Account,
which will be paid in cash.

 

6.2          Payments to Participants. Except as provided in paragraphs (a) and
(b) below, payment will be made to a Participant in accordance with the
Participant's election(s) under Section 6.1:

 

(a)          Notwithstanding any election made by the Participant pursuant to
Section 6.1, if at the time of the Participant's Separation From Service the
total value of the Participant's Accounts does not exceed the applicable dollar
amount under Code section 402(a)(1)(B), the total balance of the Participant's
Accounts will be paid in a lump sum within 60 days following the Participant's
Separation From Service, except as otherwise provided in paragraph (b) below.

 

(b)          Notwithstanding any other provision of the Plan, if a Participant
is a Specified Employee at the time of his Separation From Service, then except
as provided in Section 6.3, any amounts otherwise payable on account of the
Participant's Separation From Service will be paid on the first day that is six
months after the date on which the Participant's Separation From Service occurs.

 

6.3          Payment Upon Death. If a Participant dies before all amounts due to
him under the Plan have been paid, then within 60 days following the
Participant’s death, the unpaid balance credited to the Participant’s Accounts
will be paid in a lump sum to the Participant’s Beneficiary. Payment from the
Participant’s Deferred Cash Account will be made in cash, and payment from a
Participant’s Deferred Share Account will be made in Shares, except for any
remaining cash dividends credited to the Deferred Share Account, which will be
paid in cash. A Participant may designate a Beneficiary or Beneficiaries under
the Plan to receive payment of the Participant's Accounts upon the Participant's
death by submitting a Beneficiary designation form to the Committee, in the form
and manner prescribed by the Committee. If no designated Beneficiary or
Beneficiaries survive the Participant, the Participant's estate will be the
Participant's Beneficiary.

 

 

6



ARTICLE VII

 

Miscellaneous

 

7.1          No Assignment of Benefits. No payee may assign any payment due him
under the Plan. No benefits at any time payable under the Plan will be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
attachment, garnishment, levy, execution, or other legal or equitable process,
or encumbrance of any kind. Any attempt to alienate, sell, transfer, assign, or
otherwise encumber any Plan benefit, whether payable presently or in the future,
will be void.

 

7.2          Amendment or Termination. The Board or its designee may at any time
and from time to time and in any respect amend or modify this Plan; provided,
however, that any amendments requiring shareholder approval in order to maintain
the exemption of the Plan under Rule 16b-3 of the Exchange Act (the "Rule"), as
in effect from time to time, shall be subject to approval by the shareholders of
the Company in the manner required by the Rule. No amendment, modification or
termination of the Plan will, without the consent of a Participant, reduce the
benefits that a Participant has already accrued under the Plan.

 

7.3          Participant's Rights Unsecured. The right of any Participant to
receive payment of deferred amounts under the provisions of the Plan will be an
unsecured claim against the general assets of the Company. The maintenance of
individual Participant Accounts is for bookkeeping purposes only. The Company is
not obligated to acquire or set aside particular assets for the discharge of its
obligations, nor will any Participant have any property rights in any particular
assets held by the Company, whether or not held for the purpose of funding the
Company's obligations under the Plan.

 

7.4          Tax Withholding. The Company will withhold from any payment made
under the Plan such amounts as may be required by applicable federal, state, or
local laws.

 

7.5          Governing Law. To the extent not preempted by federal law, this
Plan will be governed by, and construed in accordance with, the laws of Indiana,
with regard to its conflict of law rules.

 

 

7



                              IN WITNESS WHEREOF, the Company has caused the
2008 restatement of the Plan to be executed this 19th day of December, 2007.

 

ITT EDUCATIONAL SERVICES, INC.

 

By: /s/ Nina F. Esbin

 

Printed Name: Nina F. Esbin

 

Title: Senior Vice President Human Resources

 

8

 

 